      Case 4:20-cv-01138 Document 1 Filed on 03/30/20 in TXSD Page 1 of 12



                       IN THE UNITED STATED DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 ASHLEY NICOLE THOMAS
     Plaintiff,
                                                      Civil No. 20-CV-01138
                     v.                               Jury Requested

CORELOGIC RENTAL PROPERTY
SOLUTIONS, LLC
    Defendant.

             PLAINTIFF, ASHLEY NICOLE THOMAS’, ORIGINAL COMPLAINT

       NOW COMES, Plaintiff, Ashley Nicole Thomas, by her attorney and for her Complaint
against Defendant, CoreLogic Rental Property Solutions, LLC, states as follows:

                                       INTRODUCTION

       1.      The computerized nature of our society has resulted in a norm of accumulation and

processing of data concerning individual American citizens. Data technology, whether it is used

by businesses, banks, the Internal Revenue, or other institutions, allows information concerning

individual consumers to flow instantaneously to requesting parties. Such timely information is

intended to lead to faster and better decision-making by its requestors, thus benefiting individual

consumers with convenience and efficiency.

       2.      Unfortunately, this information has also become readily availability for, and subject

to mishandling and misuse.       Individual consumers can sustain substantial damage, both

emotionally and economically, whenever inaccurate or fraudulent information is disseminated

and/or obtain about them.

       3.      The ongoing technological advances in the area data of collection, processing, and

dissemination have resulted in a boom for companies that accumulate and sell data concerning

                                                                      _______________________________
                                                                                          PAGE 1 OF 12
                                                                                      CASE NO. 20-1138
                                                                                  ORIGINAL COMPLAINT
                                                                                 THOMAS V. CORELOGIC
      Case 4:20-cv-01138 Document 1 Filed on 03/30/20 in TXSD Page 2 of 12



individuals’ credit histories and other personal information. Such companies are commonly

known as consumer reporting agencies (“CRAs”).

       4.      These CRAs sell to readily paying subscribers (i.e. retailers, landlords, lenders,

potential employers, and similarly interested companies, institutions, or entities) information,

commonly called “consumer reports,” concerning individuals who may be applying for retail

credit, for lease of an apartment, for a car or mortgage loan, for employer or the like.

       5.      The Fair Credit Reporting Act, 15 U.S.C § 1681 et seq. (“FCRA”), federal law

required has required CRAs to implement and utilize reasonable procedures “to assure maximum

possible accuracy” of the personal, private and financial information that they compile and sell

about individual consumers.

       6.      One of the primary purposes in requiring CRAs to assure “maximum possible

accuracy” of consumer information is to ensure the CRAs adopt reasonable procedures for meeting

the needs of commerce:

               It is the purpose of this subchapter to require that consumer reporting agencies

adopt reasonable procedures for meeting the needs of commerce for consumer credit, personnel,

insurance, and other information in a manner which is fair and equitable to the consumer, with

regard to confidentiality, accuracy, relevancy, and proper utilization of such information in

accordance with the requirements of this subchapter.

       See 15 U.S.C. § 1681(b).

       7.      The preservation of one’s good name is also an essential purpose of the FCRA’s

purposes.

       8.      To further the primary goal of greater accuracy, the FCRA has also required CRAs,

to conduct “reasonable investigations” into bona fide disputes sent to CRAs by consumers
                                                                       _______________________________
                                                                                           PAGE 2 OF 12
                                                                                       CASE NO. 20-1138
                                                                                   ORIGINAL COMPLAINT
                                                                                  THOMAS V. CORELOGIC
      Case 4:20-cv-01138 Document 1 Filed on 03/30/20 in TXSD Page 3 of 12



claiming to have inaccurate or incomplete information appearing in their credit files, to correct or

update any such errors or omissions, and to report back to the consumer the results of the

investigation.

        9.       This action seek compensatory, statutory, and punitive damages, costs and

reasonable attorneys’ fees for Plaintiff, Ashley Nicole Thomas (“Ms. Thomas” or “Plaintiff”),

against CoreLogic Rental Property Solutions, LLC for their willful and/or negligent violations of

the Fair Credit Reporting Act, as described herein.

                                      JURISDICTION AND VENUE

        10.      This Court has subject matter jurisdiction over this matter pursuant to 15 U.S.C. §

1681p. Venue in this judicial district is proper because Plaintiff resides in this judicial district and

many, if not all, of the facts relevant to this Complaint occurred in this judicial district.

                                                  PARTIES

        11.      Plaintiff, Ashley Nicole Thomas (“Plaintiff” or “Ms. Thomas”), is an adult

individual presently residing in Spring, Montgomery County, Texas. Plaintiff is a “consumer” as

defined in Section 1681a(c) of the FCRA.

        12.      Defendant, CoreLogic Rental Property Solutions, LLC (“CoreLogic”), is a

Delaware limited liability company doing business throughout the country and in the State of

Texas. CoreLogic is a “consumer reporting agency” as defined in Section 1681a(f) of the FCRA.

CoreLogic is one the most widely used CRAs in the real estate industry.

                                       FACTUAL ALLEGATIONS

        13.      Plaintiff takes great pride in her name and well-established credit rating and she

works hard to ensure that bills are paid and paid on-time. As such, Plaintiff believes and



                                                                         _______________________________
                                                                                             PAGE 3 OF 12
                                                                                         CASE NO. 20-1138
                                                                                     ORIGINAL COMPLAINT
                                                                                    THOMAS V. CORELOGIC
        Case 4:20-cv-01138 Document 1 Filed on 03/30/20 in TXSD Page 4 of 12



understands that her credit record, specifically her rental history, is excellent as she pays her rent

and was never sued for eviction.

         14.   On or about April 27, 2016, Plaintiff leased unit 526 on the Stoneleigh Ella

Crossing (“Stoneleigh”) property.

         15.   On or about May 26, 2017, Ms. Thomas moved out of unit 526 at Stoneleigh

providing proper notice and with a zero-balance due.

         16.   On or about June 22, 2019, Ms. Thomas applied to lease a unit at SYNC at Harmony

for her and her young daughter.

         17.   SYNC at Harmony required Ms. Thomas to complete a rental application, to

provide rental history, and sign consents to access consumer report information and other personal

information.

         18.   Ms. Thomas, in need of housing as her prior corporate housing lease was about to

expire, complied with SYNC at Harmony’s request and completed the required application and

consents and other documents. Being informed that SYNC at Harmony needed to complete a

credit and rental history check, Ms. Thomas paid the required application and consumer report

fees.

         19.   On or about June 24, 2019, SYNC at Harmony denied Ms. Thomas’ rental

application stating the reason for the denial was an eviction filed against her by Stoneleigh—her

previous landlord. Ms. Thomas was provided CoreLogic’s information and told to file her dispute

with CoreLogic.

         20.   Plaintiff was shocked, confused, upset, because she knew she did not violate the

lease with Stoneleigh. She immediately began contacting Stoneleigh, to clear her good name.



                                                                       _______________________________
                                                                                           PAGE 4 OF 12
                                                                                       CASE NO. 20-1138
                                                                                   ORIGINAL COMPLAINT
                                                                                  THOMAS V. CORELOGIC
      Case 4:20-cv-01138 Document 1 Filed on 03/30/20 in TXSD Page 5 of 12



       21.     On or about June 24, 2019, Ms. Thomas contacted CoreLogic to obtain more

information and to dispute the information on her rental history.

       22.     Not knowing what to do Plaintiff called Cambria Cove (F/K/A Stoneleigh) to

inquire as to why an eviction was placed on her rental history.

       23.     Plaintiff went back to SYNC at Harmony for reconsideration due to this false

information on her credit report and was denied a second time stating the same reason—eviction.

       24.     On or about June 30, 2019, after trying to get an approved move-in date from SYNC

at Harmony, Plaintiff and her family were rendered homeless, forced to pack their belonging and

obtain a storage unit.

       25.     On or about July 1, 2019, Plaintiff and her young daughter moved into a hotel.

Plaintiff continually checked in with SYNC at Harmony on a decision to reconsider her rental

application.

       26.     On or about July 16, 2019 Zeb Maloney with NOI, the property management

company that managed Stoneleigh contacted Plaintiff informing her that she did not have an

eviction filed against her. However, a different tenant with a similar name, who lived in a different

unit about fourteen (14) months prior to Plaintiff moving into unit number 526 at Stoneleigh, was

the individual against whom the eviction was filed.

       27.     On or about August 5, 2019, Zeb Maloney filed letters into the eviction case

explaining that Plaintiff did breach her lease but was otherwise a model tenant to assist Plaintiff in

her efforts to successfully obtain housing.

       28.     On or about August 15, 2019, Plaintiff entered into a lease with WA Harmony, LLC

(A/K/A Harmony Park) (“Harmony Park”) where she was charged an additional fee because of

the inaccurate information, namely the eviction, being reported on her rental history.
                                                                       _______________________________
                                                                                           PAGE 5 OF 12
                                                                                       CASE NO. 20-1138
                                                                                   ORIGINAL COMPLAINT
                                                                                  THOMAS V. CORELOGIC
      Case 4:20-cv-01138 Document 1 Filed on 03/30/20 in TXSD Page 6 of 12



        29.    Ms. Thomas experienced tremendous stress, anxiety, and financial hardship as a

result of being denied housing, being rendered homeless, having to stay in a hotel, having to pay

extra because she was deemed a risk because an eviction was reported on her rental history.

        30.    It was only after hiring legal counsel and sending a demand letter, that CoreLogic

corrected the problem in October of 2019.

        31.    Absent, litigation Ms. Thomas believes she will not be made whole.

                                              COUNT ONE

                       VIOLATIONS OF THE FAIR CREDIT REPORTING

          ACT 15 U.S.C. § 1681e(b), 15 U.S.C. § 1681i(a)(1) and 15 U.S.C. § 1681s-2(b)(1)

        32.    Plaintiff hereby incorporates by reference all well-pleaded allegations contained in

the proceeding paragraphs as if fully set forth herein.

        33.    A “consumer reporting agency” is defined by the FCRA as follows:

        [A]ny person which, for monetary fees, dues, or on a cooperative nonprofit basis, regularly

engages in whole or in part in the practice of assembling or evaluating consumer credit information

or other information on consumers for the purposes of furnishing consumer reports to third parties,

and which uses any means or facility of interstate commerce for the purpose of preparing or

furnishing consumer reports. 15 U.S.C. § 1681a(f).

        34.    CoreLogic is a “consumer reporting agency” as defined by the FCRA.

        35.    Stoneleigh Ella Crossing is a “furnisher” as that term is used in § 1681s-2 of the

FCRA.

        36.    Section 1681n of the FCRA imposes civil liability on any CRA or furnisher “who

willfully fails to comply with any requirement” of the Act. See 15 U.S.C. § 1681n(a).



                                                                     _______________________________
                                                                                         PAGE 6 OF 12
                                                                                     CASE NO. 20-1138
                                                                                 ORIGINAL COMPLAINT
                                                                                THOMAS V. CORELOGIC
      Case 4:20-cv-01138 Document 1 Filed on 03/30/20 in TXSD Page 7 of 12



       37.     Section 1681o of the FCRA provides for civil liability against any CRA or furnisher

which is negligent in failing to comply with any requirement imposed under the Act.

                 CoreLogic’s failure to Adopt and/or Follow Reasonable Procedures

       38.     The FCRA mandates that “[w]henever a consumer reporting agency prepares a

consumer report it shall follow reasonable procedures to assure maximum possible accuracy of the

information concerning the individual about whom the report relates.” 15 U.S.C. § 1681e(b).

       39.     On at least two occasions, CoreLogic has prepared a patently false consumer report

concerning Plaintiff.

       40.     Despite actual and implied knowledge that Plaintiff was not in the unit number

listed in the eviction case, CoreLogic sold such false reports to one or more third part(ies), thereby

misrepresenting Plaintiff, and ultimately, Plaintiff’s creditworthiness.

       41.     On each such instance, CoreLogic willfully and/or negligently failed to follow

reasonable procedures to assure maximum possible accuracy of the consumer reports it prepared

and/or published pertaining to Plaintiff, in violation of Section 1681e(b).

       42.     Through Plaintiff’s communication with CoreLogic, CoreLogic knows, or has

sufficient reason to know, that when it prepared and sold a consumer report about Plaintiff, the

information it was circulating was extremely inaccurate and damaging to Plaintiff.

       43.     Plaintiff has suffered out-of-pocket loss as a result of CoreLogic’s willful and/or

negligent violations of the FCRA including, without limitation, the increased deposit/risk fee to

securing housing, the hotel fees, storage fees, and additional moving expenses.

       44.     Plaintiff was not free to seek and take advantage of various leasing opportunities

available to other consumers because of CoreLogic’s mixing and/or merging of credit files and its

failure to report only accurate information about her.
                                                                       _______________________________
                                                                                           PAGE 7 OF 12
                                                                                       CASE NO. 20-1138
                                                                                   ORIGINAL COMPLAINT
                                                                                  THOMAS V. CORELOGIC
      Case 4:20-cv-01138 Document 1 Filed on 03/30/20 in TXSD Page 8 of 12



       45.      As a direct and proximate result of CoreLogic’s willful and/or negligent refusal to

follow reasonable procedures to assure “maximum possible accuracy” as specifically mandated by

the FCRA, Plaintiff has suffered loss and damage including, but not limited to: economic loss due

to the denial of housing, loss of opportunity to obtain housing, damage to reputation, expenditure

of considerable time and out-of-pocket expenses, worry, fear, distress, frustration and

embarrassment, entitling her to an award of actual damages in amounts to be proved at trial, plus

attorneys’ fees together with the cost of this action pursuant to 15 U.S.C. § 1681o.

                    CoreLogic’s Failure to Conduct Reasonable Reinvestigations

       46.     The FCRA mandates that a CRA conduct an investigation of the accuracy of

information “[i]f the completeness or accuracy of any item of information contained in a

consumer’s file” is disputed by the consumer. See 15 U.S.C. § 1681i(a)(1). The Act imposes a

30-day time limitation for the completion of such an investigation. Id.

       47.     The FCRA provides that if a CRA conducts an investigation of disputed

information and confirms that the information is, in fact, inaccurate, or is unable to verify the

accuracy of the disputed information, the CRA is required to delete that item of information from

the consumer’s file. See 15 U.S.C. § 1681i(a)(5)(A).

       48.     On or about June 24, 2019, Plaintiff disputed consumer report information with

CoreLogic and on or about June 24, 2019 CoreLogic verified the information as accurate.

       49.     A simple search on the Harris County Justice of the Peace website would have

revealed the inaccuracy on Plaintiff’s report. While the names were the same, the unit for which

the eviction was filed was different.




                                                                     _______________________________
                                                                                         PAGE 8 OF 12
                                                                                     CASE NO. 20-1138
                                                                                 ORIGINAL COMPLAINT
                                                                                THOMAS V. CORELOGIC
      Case 4:20-cv-01138 Document 1 Filed on 03/30/20 in TXSD Page 9 of 12



       50.     Upon information and belief, CoreLogic had all the necessary information to

conduct this simple search that would have revealed the inaccuracy immediately. CoreLogic had

the court information, the case number, and the judgment date and the amount of the judgment.

       51.     This simple search would have shown the parties to the lawsuit and the unit number

for the Ashley Thomas who was the defendant in the eviction case.

       52.     Upon information and belief, CoreLogic knew Plaintiff resided in unit number 526

and would have been able to clearly determine that the eviction case that was erroneously in

Plaintiff’s credit file was for an Ashley Thomas that resided in unit number 411.

       53.     Either CoreLogic conducted no investigation of Ms. Thomas’ dispute, or such

“investigation” was so shoddy as to allow objectively false and highly damaging information to

remain in Ms. Thomas’ credit file.

       54.     By failing to conduct a reasonable investigation into Plaintiff’s disputes in this

regard, CoreLogic willfully and/or negligently violated 15 U.S.C. § 1681i(a)(1) with respect to the

dispute lodged by Plaintiff.

       55.     As a direct and proximate result of CoreLogic’s disregard for Plaintiff’s dispute as

outlined above, Plaintiff has suffered a significant loss of trust in the credit reporting system and

its accountability for the average consumer.

       56.     As a direct and proximate result of CoreLogic’s willful and/or negligent refusal to

conduct a reasonable investigation as mandated by the FCRA as outlined above, Plaintiff has

suffered loss and damage including, but not limited to: economic loss due to the denial of housing,

loss of opportunity to obtain housing, damage to reputation, expenditure of considerable time and

out-of-pocket expenses, worry, fear, distress, frustration and embarrassment, entitling her to an



                                                                      _______________________________
                                                                                          PAGE 9 OF 12
                                                                                      CASE NO. 20-1138
                                                                                  ORIGINAL COMPLAINT
                                                                                 THOMAS V. CORELOGIC
     Case 4:20-cv-01138 Document 1 Filed on 03/30/20 in TXSD Page 10 of 12



award of actual damages in amounts to be proved at trial, plus attorneys’ fees together with the

cost of this action pursuant to 15 U.S.C. § 1681o.

                                                  DAMAGES

       57.     As a direct and proximate result of CoreLogic’s willful and/or negligent refusal to

follow reasonable procedures to assure “maximum possible accuracy” as specifically mandated

by the FCRA, Plaintiff has suffered loss and damage including, but not limited to: economic loss

due to the denial of housing, loss of opportunity to obtain housing, damage to reputation,

expenditure of considerable time and out-of-pocket expenses, worry, fear, distress, frustration

and embarrassment, entitling her to an award of actual damages in amounts to be proved at trial,

plus attorneys’ fees together with the cost of this action pursuant to 15 U.S.C. § 1681n and 15

U.S.C. § 1681o.

       58.     As a direct and proximate result of CoreLogic’s disregard for Plaintiff’s dispute as

outlined above, Plaintiff has suffered a significant loss of trust in the credit reporting system and

its accountability for the average consumer. Specifically, as a direct and proximate result of

CoreLogic’s willful and/or negligent refusal to conduct a reasonable investigation as mandated

by the FCRA as outline above, Plaintiff has suffered loss and damage including, but not limited

to: economic loss due to the denial of housing, loss of opportunity to obtain housing, damage to

reputation, expenditure of considerable time and out-of-pocket expenses, worry, fear, distress,

frustration and embarrassment, entitling her to an award of actual damages in amounts to be

proved at trial, plus attorneys’ fees together with the cost of this action pursuant to 15 U.S.C. §

1681n and 15 U.S.C. § 1681o.




                                                                       _______________________________
                                                                                          PAGE 10 OF 12
                                                                                       CASE NO. 20-1138
                                                                                   ORIGINAL COMPLAINT
                                                                                  THOMAS V. CORELOGIC
     Case 4:20-cv-01138 Document 1 Filed on 03/30/20 in TXSD Page 11 of 12



                                                    RELIEF

                                                    Relief One

       59.     Paragraphs one (1) through fifty-eight (58) of this Complaint are incorporated by

reference and made a part of Relief One and Relief Two, inclusive.

       60.     Plaintiff seeks an award of actual, statutory, compensatory, and punitive damages

for economic loss due to the denial of housing, loss of opportunity to obtain housing, damage to

reputation, expenditure of considerable time and out-of-pocket expenses, worry, fear, distress,

frustration and embarrassment.

                                                     Relief Two

       61.     Plaintiff seeks attorney’s fees, cost, and expert fees. See 15 U.S.C. § 1681o.

                                         PRAYER FOR RELIEF

       62.     Plaintiff, Ashley Nicole Thomas, request the Court to cause CoreLogic Rental

Property Solutions, LLC to be cited to appear and answer in this Court, and that upon final

hearing, the Court grant to Plaintiff as follows:

       WHEREFORE, Plaintiff, Ashley Nicole Thomas, respectfully prays this Court for the
following relief:

               (A) Actual damages in an amount to be proved at trial;
               (B) Punitive damages as provided for by 15 U.S.C. § 1681n(a)(2);
               (C) Statutory damages as provided for by 15 U.S.C. § 1681n;
               (D) Cost and attorneys’ fees as provided for by 15 U.S.C. § 1681o(a)(2)
               (E) Cost and attorneys’ fees as provided for by 15 U.S.C. § 1681n(3); and
               (F) Such other and further relief as this Court deems just and proper.


                                               [Signature block on next page]


                                                                      _______________________________
                                                                                         PAGE 11 OF 12
                                                                                      CASE NO. 20-1138
                                                                                  ORIGINAL COMPLAINT
                                                                                 THOMAS V. CORELOGIC
Case 4:20-cv-01138 Document 1 Filed on 03/30/20 in TXSD Page 12 of 12




                               Respectfully submitted,


                               _________________________________
                               LaKisha Ledbetter-Anderson
                               Attorney in Charge
                               SBN: 24053785
                               Federal ID: 2979486
                               Ledbetter Anderson & Associates, LLC
                               11111 Katy Freeway
                               Suite 910
                               Houston, Texas 77079
                               Telephone No.: (713) 973-5765
                               Facsimile No.: (713) 973-5766/ (713) 548-5548

                               Attorney for Plaintiff, Ashley Nicole Thomas




                                                     _______________________________
                                                                        PAGE 12 OF 12
                                                                     CASE NO. 20-1138
                                                                 ORIGINAL COMPLAINT
                                                                THOMAS V. CORELOGIC
